Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 1 of 18




                 Exhibit F
Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 2 of 18
                   Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 3 of 18
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 4 of 18
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 5 of 18




       ATTACHMENT FOR SUBPOENA ISSUED TO SILVERLAKE BANK
           SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (S.D.N.Y.)

                                       March 3, 2021

                                        Definitions

As used in this subpoena, the words and phrases listed below shall have the following
meanings:

1.      “Silverlake” means Silverlake Bank and any of its parents, subsidiaries, affiliates,
        predecessors, successors, officers, directors, employees, agents, partners, and
        independent contractors, as well as aliases, code names, trade names, or business
        names used by, or formerly used by, any of the foregoing, including but not
        limited to Silicon Valley Bank.

2.      “Ripple” means the entity doing business under the name “Ripple Labs, Inc.,”
        including parents, subsidiaries, affiliates, predecessors, successors, officers,
        directors, employees, agents, general partners, limited partners, partnerships and
        aliases, code names, or trade or business names used by any of the foregoing,
        including, for the avoidance of doubt, the entity doing business under the name
        XRP II, LLC.

3.      “Garlinghouse” means Bradley Garlinghouse, Ripple’s CEO.

4.      “Larsen” means Christian A. Larsen, Ripple’s former CEO.

5.      “Person” means a natural person, firm, association, organization, partnership,
        business, trust, corporation, bank or any other private or public entity.

6.      A “Representative” of a Person means any present or former family members,
        officers, executives, partners, joint-venturers, directors, trustees, employees,
        consultants, accountants, attorneys, agents, or any other representative acting or
        purporting to act on behalf of the Person.

7.      “Document” shall include, but is not limited to, any written, printed, or typed
        matter including, but not limited to all drafts and copies bearing notations or
        marks not found in the original, letters and correspondence, interoffice
        communications, slips, tickets, records, worksheets, financial records, accounting
        documents, bookkeeping documents, memoranda, reports, manuals, telephone
        logs, facsimiles, messages of any type, telephone messages, text messages, voice
        mails, tape recordings, notices, instructions, minutes, summaries, notes of
        meetings, file folder markings, and any other organizational indicia, purchase
        orders, information recorded by photographic process, including microfilm and
        microfiche, computer printouts, spreadsheets, and other electronically stored
        information, including but not limited to writings, drawings, graphs, charts,
     Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 6 of 18




        photographs, sound recordings, images, and other data or data compilations that
        are stored in any medium from which information can be retrieved, obtained,
        manipulated, or translated.

8.      “Communication” means any correspondence, contact, discussion, e-mail, instant
        message, or any other kind of oral or written exchange or transmission of
        information (in the form of facts, ideas, inquiries, or otherwise) and any response
        thereto between two or more Persons or entities, including, without limitation, all
        telephone conversations, face-to-face meetings or conversations, internal or
        external discussions, or exchanges of a Document or Documents.

9.      “Concerning” means directly or indirectly, in whole or in part, describing,
        constituting, evidencing, recording, evaluating, substantiating, concerning,
        referring to, alluding to, in connection with, commenting on, relating to,
        regarding, discussing, showing, describing, analyzing or reflecting.

10.     An “Agreement” means any actual or contemplated (i) written or oral Agreement;
        (ii) term or provision of such Agreement; or (iii) amendment of any nature or
        termination of such Agreement. A request for any Agreement among or between
        specified parties includes a request for all Documents Concerning (i) any actual or
        contemplated Agreement among or between such parties, whether or not such
        Agreement included any other Person; (ii) the drafting or negotiation of any such
        Agreement; (iii) any actual or contemplated demand, request or application for
        any such Agreement, and any response thereto; and (iv) any actual or
        contemplated objection or refusal to enter into any such Agreement, and any
        response thereto.

11.     The term “Reviewed” means examined, assessed, considered, analyzed or
        evaluated.

12.     The term “you” and “your” means the Person to whom or entity to which this
        subpoena was issued.

13.     To the extent necessary to bring within the scope of this this subpoena any
        information or Documents that might otherwise be construed to be outside its
        scope:
        a.     the word “or” means “and/or”;
        b.     the word “and” means “and/or”;
        c.     the functional words “each,” “every” “any” and “all” shall each be deemed
               to include each of the other functional words;
        d.     the masculine gender includes the female gender and the female gender
               includes the masculine gender; and
        e.     the singular includes the plural and the plural includes the singular.




                                             2
     Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 7 of 18




                                        Instructions

1.      Unless otherwise specified, this subpoena calls for production of the original
        Documents and all copies and drafts of same. Documents responsive to this
        subpoena may be in electronic or paper form. Electronic Documents such as email
        should be produced in accordance with the attached Document entitled SEC Data
        Delivery Standards. All responsive electronic Documents, including all metadata,
        should also be produced in their native software format.

2.      The subpoena does not require that you produce to the Staff of the SEC any
        documents you may have previously provided in connection with the
        investigation of this matter.

3.      For Documents in paper format, you may send the originals, or, if you prefer, you
        may send copies of the originals. The Commission cannot reimburse you for the
        copying costs. If you are sending copies, the staff requests that you scan (rather
        than photocopy) hard copy Documents and produce them in an electronic format
        consistent with the SEC Data Delivery Standards. Alternatively, you may send us
        photocopies of the Documents in paper format. If you choose to send copies, you
        must secure and retain the originals and store them in a safe place. The staff may
        later request or require that you produce the originals.

4.      Whether you scan or photocopy Documents, the copies must be identical to the
        originals, including even faint marks or print. Also, please note that if copies of a
        Document differ in any way, they are considered separate Documents and you
        must send each one. For example, if you have two copies of the same letter, but
        only one of them has handwritten notes on it, you must send both the clean copy
        and the one with notes.

5.      In producing a photocopy of an original Document that contains post-it(s),
        notation flag(s), or other removable markings or attachments which may conceal
        all or a portion of the markings contained in the original Document, photocopies
        of the original Document both with and without the relevant post-it(s), notation
        flag(s), or removable markings or attachments should be produced.

6.      Documents should be produced as they are kept in the ordinary course of business
        or be organized and labeled to correspond with the categories in this request. In
        that regard, Documents should be produced in a unitized manner, i.e., delineated
        with staples or paper clips to identify the Document boundaries.

7.      Documents should be labeled with sequential numbering (bates-stamped).

8.      You must produce all Documents created during, or Concerning, the time periods
        identified in this subpoena, unless otherwise specified.

9.      The scope of any given request should not be limited or narrowed based on the



                                              3
  Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 8 of 18




      fact that it calls for Documents that are responsive to another request.

10.   You are not required to produce exact duplicates of any Documents that have
      been previously produced to the Securities and Exchange Commission staff in
      connection with this matter. If you are not producing Documents based upon a
      prior production, please identify the responsive Documents that were previously
      produced.

11.   For any Documents that qualify as records of regularly conducted activities under
      Federal Rule of Evidence 902(11), please complete a business records
      certification (a sample of which is enclosed) and return it with the Document
      production.

12.   This subpoena covers all Documents in or subject to your possession, custody or
      control, including all Documents that are not in your immediate possession but
      that you have the effective ability to obtain, that are responsive, in whole or in
      part, to any of the individual requests set forth below. If, for any reason –
      including a claim of attorney-client privilege – you do not produce something
      called for by the request, you should submit a list of what you are not producing.
      The list should describe each item separately, noting:

      a.     its author(s);
      b.     its date;
      c.     its subject matter;
      d.     the name of the Person who has the item now, or the last Person known to
             have it;
      e.     the names of everyone who ever had the item or a copy of it, and the
             names of everyone who was told the item’s contents;
      f.     the basis upon which you are not producing the responsive Document;
      g.     the specific request in the subpoena to which the Document relates;
      h.     the attorney(s) and the client(s) involved; and
      i.     in the case of the work product doctrine, the litigation for which the
             Document was prepared in anticipation.

13.   If Documents responsive to this subpoena no longer exist because they have been
      lost, discarded, or otherwise destroyed, you should identify such Documents and
      give the date on which they were lost, discarded or destroyed.




                                            4
Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21 Page 9 of 18
                          Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                                         U.S. Securities and 10 of 18Commission
                                                                                             Exchange
                                                                                                                                                                                                      Data Delivery Standards


                                                                      U.S. Securities and Exchange Commission

                                                                                            Data Delivery Standards


This document describes the technical requirements for paper and electronic document productions to the U.S.
Securities and Exchange Commission (SEC). **Any questions or proposed file formats other than those
described below must be discussed with the legal and technical staff of the SEC Division of Enforcement
prior to submission.**

General Instructions.................................................................................................................................................................................... 1
Delivery Formats ............................................................................................................................................................ 2
     I. Imaged Productions..............................................................................................................................................................................................................................3
             1. Images.......................................................................................................................................................................................... 3
             2. Image Cross-Reference File ....................................................................................................................................................... 3
             3. Data File ...................................................................................................................................................................... 3
             4. Text ..................................................................................................................................................................................... 3
             5. Linked Native Files ..................................................................................................................................................................... 3
     II. Native File Productions without Load Files ............................................................................................................................. 4
     III. Adobe PDF File Productions .................................................................................................................................................. 4
     IV. Audio Files .............................................................................................................................................................................. 4
     V.       Video Files ...................................................................................................................................................................... 4
     VI. Electronic Trade and Bank Records ......................................................................................................................................... 4
     VII. Electronic Phone Records ....................................................................................................................................................... 4
     VIII. Audit Workpapers ................................................................................................................................................................. 5

     IX. Mobile Device Data ................................................................................................................................................................ 5



General Instructions

Due to COVID-19 restrictions the current, temporary mailing address for all physical productions sent to the SEC is:
ENF-CPU, 6315 Bren Mar Drive, Suite 175, Alexandria, VA 22312

Electronic files must be produced in their native format, i.e. the format in which they are ordinarily used and maintained during the
normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image of a spreadsheet.
(Note: An Adobe PDF file is not considered a native file unless the document was initially created as a PDF.)

In the event produced files require the use of proprietary software not commonly found in the workplace, the SEC will explore
other format options with the producing party.

The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
Enforcement (ENF). If your production will be de-duplicated it is vital that you 1) preserve any unique metadata associated with
the duplicate files, for example, custodian name and file location and, 2) make that unique metadata part of your production to the
SEC.

                                                                                                                        1
                                                                                                                                                                                                   Rev 12/2020
                Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                               U.S. Securities and 11 of 18Commission
                                                                                   Exchange
                                                                                                             Data Delivery Standards



General requirements for ALL document productions are:

  1.     A cover letter must be included with each production and should include the following information:
              a. Case number, case name and requesting SEC staff member name
              b. A list of each piece of media included in the production with its unique production volume number
              c. A list of custodians, identifying the Bates range for each custodian
              d. The time zone in which the emails were standardized during conversion
              e. Whether the production contains native files produced from Mac operating system environments
  2.     Data can be produced on CD, DVD, thumb drive, etc., using the media requiring the least number of deliverables and
         labeled with the following:
              a. Case number
              b. Production date
              c. Producing party
              d. Bates range (if applicable)
  3.     All submissions must be organized by custodian unless otherwise instructed.
  4.     All document family groups, i.e. email attachments, embedded files, etc., should be produced together and children files
         should follow parent files sequentially in the Bates numbering.
  5.     All load-ready collections should include only one data load file and one image pointer file.
  6.     All load-ready text must be produced as separate document-level text files.
  7.     All load-ready collections should account for custodians in the custodian field.
  8.     All load-ready collections must provide the extracted contents of any container files to ensure all relevant files are produced
         as separate records.
  9.     Audio files should be separated from data files if both are included in the production.
  10.    Only alphanumeric characters and the underscore character are permitted in file names and folder names. Special characters
         are not permitted.
  11.    All electronic productions submitted on media must be produced using industry standard self-extracting encryption software.
  12.    The SEC uses 7zip to access compressed files. Note that the SEC cannot accept files that use AES-256 Jpeg or pkAES-256-
         Cert Deflate compression methods, even if the files are created with 7zip. If you have any questions or need additional
         information, please reach out to the requesting SEC staff member.
  13.    Electronic productions of 20 GB or less are strongly encouraged to be submitted via Secure File Transfer. All Secure File
         Transfers should be sent to the SEC Centralized Production Unit (ENF-CPU@sec.gov) with a CC to the requesting SEC staff
         member. If you do not have your own Secure File Transfer application, you may reach out to the requesting SEC staff member
         for a link to the SEC system in order to upload your production. If using the SEC Secure File Transfer system, you will NOT
         be able to CC individuals outside the SEC on your upload transmission. Note that the SEC cannot accept productions made
         using file sharing sites such as Google Drive, Microsoft Office 365 or Dropbox.
  14.    Productions containing BSA or SAR material must be delivered on encrypted physical media. The SEC cannot accept
         electronic transmission of BSA or SAR material. Any BSA or SAR material produced should be segregated and appropriately
         marked as BSA or SAR material, or should be produced separately from other case related material.
  15.    Passwords for electronic documents, files, compressed archives and encrypted media must be provided separately either via
         email or in a cover letter apart from the media.
  16.    All electronic productions should be produced free of computer viruses.
  17.    Before producing forensically collected images, parties should reach out to the requesting SEC staff member in order to
         discuss appropriate handling.
  18.    Before producing unique data sets (large sets of relational data, website reconstruction, chat room data, etc.), parties should
         reach out to the requesting SEC staff member in order to discuss an appropriate production format.
  19.    Additional technical descriptions can be found in the addendum to this document.

        *Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a
        result electronic productions may be damaged.*




                                                                   2
                                                                                                           Rev 12/2020
                Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                               U.S. Securities and 12 of 18Commission
                                                                                   Exchange
                                                                                                              Data Delivery Standards
Delivery Formats

I.   Imaged Productions
     The SEC prefers that all scanned paper and electronic file collections be produced in a structured format including industry
     standard load files, Bates numbered image files, native files and searchable document-level text files.

     1.   Images
          a. Black and white images must be 300 DPI Group IV single-page TIFF files
          b. Color images must be produced in JPEG format
          c. File names cannot contain embedded spaces or special characters (including the comma)
          d. Folder names cannot contain embedded spaces or special characters (including the comma)
          e. All image files must have a unique file name, i.e. Bates number
          f. Images must be endorsed with sequential Bates numbers in the lower right corner of each image
          g. The number of image files per folder should not exceed 2,000 files
          h. Excel spreadsheets should have a placeholder image named by the Bates number of the file
          i. AUTOCAD/photograph files should be produced as a single page JPEG file

     2.    Image Cross-Reference File
           The image cross-reference file (.LOG or .OPT) links the images to the database records. It should be a comma-delimited
           file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the
           following format:
                  ImageID,VolumeLabel,ImageFilePath,DocumentBreak,FolderBreak,BoxBreak,PageCount

     3. Data File
        The data file (.DAT) contains all of the fielded information that will be loaded into the database.

          a.  The first line of the .DAT file must be a header row identifying the field names
          b.  The .DAT file must use the following Concordance® default delimiters:
                  Comma ASCII character (020)
                  Quote þ ASCII character (254)
           c. If the .DAT file is produced in Unicode format it must contain the byte order marker
           d. Date fields should be provided in the format: mm/dd/yyyy
           e. Date and time fields must be two separate fields
           f. The time zone must be included in all time fields
           g. If the production includes imaged emails and attachments, the attachment fields must be included to preserve the
              parent/child relationship between an email and its attachments
           h. An OCRPATH field must be included to provide the file path and name of the extracted text file on the produced
              storage media. The text file must be named after the FIRSTBATES. Do not include the text in the .DAT file.
           i. For productions with native files, a LINK field must be included to provide the file path and name of the native file
              on the produced storage media. The native file must be named after the FIRSTBATES.
           j. BEGATTACH and ENDATTACH fields must be two separate fields
          k. A complete list of metadata fields is available in Addendum A to this document

     4. Text
        Text must be produced as separate document-level text files, not as fields within the .DAT file. The text files must be named
        per the FIRSTBATES/Image Key and the full path to the text file (OCRPATH) should be included in the .DAT file. Text files
        may be in either ANSI or Unicode format, however, ALL text files must be in the same format within the same production. Note
        that productions containing text with foreign characters must produce text files in Unicode format to preserve the foreign
        characters. Text files must be in a separate folder, and the number of text files per folder should not exceed 2,000 files. There
        should be no special characters (including commas) in the folder names. For redacted documents, provide the full text for
        the redacted version.

     5.    Linked Native Files
           Copies of original email and native file documents/attachments must be included for all electronic productions.
           a. Native file documents must be named per the FIRSTBATES number
           b. The full path of the native file must be provided in the .DAT file for the LINK field
           c. The number of native files per folder should not exceed 2,000 files




                                                                  3
                                                                                                           Rev 12/2020
                  Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                                 U.S. Securities and 13 of 18Commission
                                                                                     Exchange
                                                                                                                Data Delivery Standards
 II.   Native File Production without Load Files
       With prior approval, native files may be produced without load files. The native files must be produced as they are maintained
       in the normal course of business and organized by custodian-named file folders. When approved, native email files (.PST or
       .MBOX) may be produced. A separate folder should be provided for each custodian.

III.   Adobe PDF File Production
       With prior approval, Adobe PDF files may be produced in native file format.
           1. All PDFs must be unitized at the document level, i.e., each PDF must represent a discrete document.
           2. PDF files should be produced in separate folders named by the custodian. The folders should not contain any special
               characters (including commas).
           3. All PDF files must contain embedded text that includes all discernible words within the document, not selected text
               or image only. This requires all layers of the PDF to be flattened first.
           4. If PDF files are Bates endorsed, the PDF files must be named by the Bates range.

 IV. Audio Files
     Audio files from telephone recording systems must be produced in a format that is playable using Microsoft Windows
     Media Player™. Additionally, the call information (metadata) related to each audio recording MUST be provided. The
     metadata file must be produced in a delimited text format. Field names must be included in the first row of the text file.
     The metadata must include, at a minimum, the following fields:
             1)   Caller Name:          Caller’s name or account/identification number
             2)   Originating Number:   Caller’s phone number
             3)   Called Party Name:    Called party’s name
             4)   Terminating Number:   Called party’s phone number
             5)   Date:                 Date of call
             6)   Time:                 Time of call
             7)   Filename:             Filename of audio file

 V.     Video Files
        Video files must be produced in a format that is playable using Microsoft Windows Media Player™.

 VI.    Electronic Trade and Bank Records
        When producing electronic trade records, bank records, or financial statements, provide the files in one of the following formats:

        1.   MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
             separate document must be provided that details all such codes. If details of the field structure do not fit in the header, a
             separate document must be provided that includes such details.

        2.   Delimited text file with header information detailing the field structure. The preferred delimiter is a vertical bar “|”. If
             any special codes exist in the dataset, a separate document must be provided that details all such codes. If details of the
             field structure do not fit in the header, a separate document must be provided that includes such details.

  VII. Electronic Phone Records
       When producing electronic phone records, provide the files in the following format:

        1.   MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
             separate document must be provided that details all such codes. If details of the field structure do not fit in the header, a
             separate document must be provided that includes such details. Data must be formatted in its native format (i.e.
             dates in a date format, numbers in an appropriate numerical format, and numbers with leading zeroes as text).
                 a. The metadata that must be included is outlined in Addendum B of this document. Each field of data must be
                       loaded into a separate column. For example, Date and Start_Time must be produced in separate columns and
                       not combined into a single column containing both pieces of information. Any fields of data that are provided
                       in addition to those listed in Addendum B must also be loaded into separate columns.




                                                                     4
                                                                                                              Rev 12/2020
             Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                            U.S. Securities and 14 of 18Commission
                                                                                Exchange
                                                                                                        Data Delivery Standards
VIII. Audit Workpapers
      The SEC prefers for workpapers to be produced in two formats: (1) With Bates numbers in accordance with the SEC Data
      Delivery Standards; and (2) in native format or if proprietary software was used, on a standalone laptop with the appropriate
      software loaded so that the workpapers may be reviewed as they would have been maintained in the ordinary course of
      business. The laptop must have printing capability, and when possible, the laptop should be configured to enable a Virtual
      Machine (VM) environment.

IX. Mobile Device Data
     Before producing mobile device data (including but not limited to text messages) parties should reach out to the requesting
     SEC staff member in order to discuss the appropriate production format.




                                                               5
                                                                                                      Rev 12/2020
               Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                              U.S. Securities and 15 of 18Commission
                                                                                  Exchange
                                                                                                     Data Delivery Standards



                                                     ADDENDUM A


The metadata of electronic document collections should be extracted and provided in a .DAT file using the field definition and
formatting described below:


         Field Name            Sample Data                     Description
         FIRSTBATES            EDC0000001                      First Bates number of native file document/email
         LASTBATES             EDC0000001                      Last Bates number of native file document/email
                                                               **The LASTBATES field should be populated
                                                                  for single page documents/emails.
         ATTACHRANGE           EDC0000001 - EDC0000015         Bates number of the first page of the parent
                                                               document to the Bates number of the last page of the
                                                               last attachment “child” document
         BEGATTACH             EDC0000001                      First Bates number of attachment range
         ENDATTACH             EDC0000015                      Last Bates number of attachment range
         PARENT_BATES          EDC0000001                      First Bates number of parent document/Email
                                                               **This PARENT_BATES field should be populated
                                                                  in each record representing an attachment “child”
                                                                  document
         CHILD_BATES           EDC0000002; EDC0000014          First Bates number of “child” attachment(s); can be
                                                               more than one Bates number listed depending on the
                                                               number of attachments
                                                               **The CHILD_BATES field should be populated in
                                                                  each record representing a “parent” document
         CUSTODIAN             Smith, John                     Email: Mailbox where the email resided
                                                               Native: Name of the individual or department from
                                                               whose files the document originated
         FROM                  John Smith                      Email: Sender
                                                               Native: Author(s) of document
                                                               **semi-colon should be used to separate multiple
                                                                 entries
         TO                    Coffman, Janice; LeeW           Recipient(s)
                               [mailto:LeeW@MSN.com]           **semi-colon should be used to separate multiple
                                                                 entries
         CC                    Frank Thompson [mailto:         Carbon copy recipient(s)
                               frank_Thompson@cdt.com]         **semi-colon should be used to separate multiple
                                                                 entries
         BCC                   John Cain                       Blind carbon copy recipient(s)
                                                               **semi-colon should be used to separate multiple
                                                                 entries
         SUBJECT               Board Meeting Minutes           Email: Subject line of the email
                                                               Native: Title of document (if available)
         FILE_NAME             BoardMeetingMinutes.docx        Native: Name of the original native file, including
                                                               extension
         DATE_SENT             10/12/2010                      Email: Date the email was sent
                                                               Native: (empty)
         TIME_SENT/TIME 07:05 PM GMT                           Email: Time the email was sent/ Time zone in which
         _ZONE                                                 the emails were standardized during conversion.
                                                               Native: (empty)
                                                               **This data must be a separate field and cannot be
                                                                 combined with the DATE_SENT field
         TIME_ZONE             GMT                             The time zone in which the emails were standardized
                                                               during conversion.
                                                               Email: Time zone
                                                               Native: (empty)

                                                              6
                                                                                                   Rev 12/2020
    Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                   U.S. Securities and 16 of 18Commission
                                                                       Exchange
                                                                                  Data Delivery Standards
LINK            D:\001\ EDC0000001.msg      Hyperlink to the email or native file document
                                            **The linked file must be named per the
                                               FIRSTBATES number
MIME_TYPE       application/msword          The content type of an email or native file document
                                            as identified/extracted from the header
FILE_EXTEN      MSG                         The file type extension representing the email or
                                            native file document; will vary depending on the
                                            format
AUTHOR          John Smith                  Email: (empty)
                                            Native: Author of the document
LAST_AUTHOR     Jane Doe                    Email: (empty)
                                            Native: Last Author of the document
DATE_CREATED    10/10/2010                  Email: (empty)
                                            Native: Date the document was created
TIME_CREATED/T 10:25 AM GMT                 Email: (empty)
IME_ZONE                                    Native: Time the document was created including time
                                            zone
                                            **This data must be a separate field and cannot be
DATE_MOD        10/12/2010                  Email: (empty)
                                            Native: Date the document was last modified
TIME_MOD/TIME_ 07:00 PM GMT                 Email: (empty)
ZONE                                        Native: Time the document was last modified including
                                            the time zone
                                            **This data must be a separate field and cannot be
DATE_ACCESSD    10/12/2010                  Email: (empty)
                                            Native: Date the document was last accessed
TIME_ACCESSD/T 07:00 PM GMT                 Email: (empty)
IME_ZONE                                    Native: Time the document was last accessed including
                                            the time zone
                                            **This data must be a separate field and cannot be
PRINTED_DATE    10/12/2010                  Email: (empty)
                                            Native: Date the document was last printed
FILE_SIZE       5,952                       Size of native file document/email in KB
PGCOUNT         1                           Number of pages in native file document/email
PATH            J:\Shared\SmithJ\October    Email: (empty)
                Agenda.doc                  Native: Path where native file document was stored
                                            including original file name.
INTFILEPATH     Personal Folders\Deleted    Email: original location of email including original
                Items\Board Meeting         file name.
                Minutes.msg                 Native: (empty)
INTMSGID        <000805c2c71b$75977050$cb   Email: Unique Message ID
                8306d1@MSN>                 Native: (empty)




                                            7
                                                                                 Rev 12/2020
               Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                              U.S. Securities and 17 of 18Commission
                                                                                  Exchange
                                                                                                           Data Delivery Standards
         HEADER               Return-Path:                     Email: The email header information
                              <example_from@dc.edu>            Native: (empty)
                              X-SpamCatcher-Score:1[X]
                              Received:from[136.167.40.119]
                              (HELO dc.edu)
                              by fe3.dc.edu (CommuniGate
                              Pro SMTP4.1.8)
                              with ESMTP-TLS id 61258719
                              for example_to@mail.dc.edu;
                              Mon, 23 Aug 2004 11:40:10 -
                              0400
                              Message-ID:
                              <4129F3CA.2020509@dc.edu>
                              Date: Mon, 23 Aug 2005
                              11:40:36 -400
                              From:        Taylor        Evans
                              <example_from@dc.edu>
                              User-Agent:Mozilla/5.0
                              (Windows;U; Windows NT 5.1;
                              en-US;rv:1.0.1)
                              Gecko/20020823 Netscape/7.0
                              X-Accept-Language:en-us,en
                              MIME-Version:1.0
                              To:           Jon          Smith
                              <example_to@mail.dc.edu>
                              Subject:Business Development
                              Meeting
                              Content-Type:
                              text/plain;charset=us-ascii;
                              format=flowed
                              Content-Transfer-Encoding:7bit
         MD5HASH              d131dd02c5e6eec4693d9a069       MD5 Hash value of the document.
                              8aff95c
                              2fcab58712467eab4004583eb
                              8fb7f89
         OCRPATH              TEXT/001/EDC0000001.txt         Path to extracted text of the native file




Sample Image Cross-Reference File:
           IMG0000001,,E:\001\IMG0000001.TIF,Y,,,
           IMG0000002,,E:\001\IMG0000002.TIF,,,,
           IMG0000003,,E:\001\IMG0000003.TIF,,,,
           IMG0000004,,E:\001\IMG0000004.TIF,Y,,,
           IMG0000005,,E:\001\IMG0000005.TIF,Y,,,
           IMG0000006,,E:\001\IMG0000006.TIF,,,,




                                                             8
                                                                                                          Rev 12/2020
                 Case 1:20-cv-10832-AT-SN Document 59-6 Filed 03/11/21     Page
                                                                U.S. Securities and 18 of 18Commission
                                                                                    Exchange
                                                                                             Data Delivery Standards


                                                         ADDENDUM B

For Electronic Phone Records, include the following fields in separate columns:

For Calls:

    1)    Account Number
    2)    Connection Date – Date the call was received or made
    3)    Connection Time – Time call was received or made
    4)    Seizure Time – Time it took for the call to be placed in seconds
    5)    Originating Number – Phone that placed the call
    6)    Terminating Number – Phone that received the call
    7)    Elapsed Time – The length of time the call lasted, preferably in seconds
    8)    End Time – The time the call ended
    9)    Number Dialed – Actual number dialed
    10)   IMEI Originating – Unique id to phone used to make call
    11)   IMEI Terminating– Unique id to phone used to receive call
    12)   IMSI Originating – Unique id to phone used to make call
    13)   IMSI Terminating- Unique id to phone used to receive call
    14)   Call Codes – Identify call direction or other routing information
    15)   Time Zone – Time Zone in which the call was received or placed, if applicable


For Text messages:

    1)    Account Number
    2)    Connection Date – Date the text was received or made
    3)    Connection Time – Time text was received or made
    4)    Originating Number – Who placed the text
    5)    Terminating Number – Who received the text
    6)    IMEI Originating – Unique id to phone used to make text
    7)    IMEI Terminating– Unique id to phone used to receive text
    8)    IMSI Originating - Unique id to phone used to make text
    9)    IMSI Terminating- Unique id to phone used to receive text
    10)   Text Code – Identify text direction, or other text routing information
    11)   Text Type Code – Type of text message (sent SMS, MMS, or other)
    12)   Time Zone – Time Zone in which the call was received or placed, if applicable


For Mobile Data Usage:

    1)    Account Number
    2)    Connection Date – Date the data was received or made
    3)    Connection Time – Time data was received or made
    4)    Originating number – Number that used data
    5)    IMEI Originating – Unique id of phone that used data
    6)    IMSI Originating - Unique id of phone that used data
    7)    Data or Data codes – Identify data direction, or other data routing information
    8)    Time Zone – Time Zone in which the call was received or placed, if applicable




                                                                  9
                                                                                            Rev 12/2020
